JELKE. J.
We are of opinion that the premises described in the petitions herein have adequate drainage for the present without using the sewer which has been built in the street, and for which the city seeks to assess this property.
The system of drainage now in use was built to the approval of the city authorities, and was the best that could be devised at the time it was built. Today on acount of the necessary restrictions upon the use of the new sewer in the street made necessary by its outlet, the system heretofore built and now in use by the property owners is more ample than that for which the property is assessed. It is true that after the new waterworks is finished this new sewer will become sufficient; also that the system now in use is subject to interruption contingent upon possible disagreement of the neighboring property owners among themselves. Speaking for the present, the said property has adequate drainage and cannot be assessed for this new sewer which it is not using, and as yet does not need. When the time comes that any of these abutting property owners tap the new sewer and make use of the same, their property should be subject to the assessment. In the meantime, and until then, the assessment will be enjoined.
Giffen, J., concurs.
Swing, J., dissents.